pDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 17, 2021.  As directed by the amendment: claim(s) 1 and 15 have been amended, claim(s) 16 have been cancelled, and no claim(s) have been added. Thus, claims 1-15 and 17-20 are currently pending in the application.
Response to Arguments
Applicant has amended the claims, and therefore, the second rejection as previously utilized in the rejection mailed on August 23, 2021 is no longer necessary and is withdrawn. The examiner will instead focus on the rejection (previously Rejection 1) as it is more pertinent to the amended claims.
Applicant’s arguments with respect to claims 1-15 and 17-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell (US 2014/0276677 A1) (as cited on the IDS submitted on 03/15/19) in view of Campos (WO 2016/061552) (as cited on the IDS submitted on 03/15/19) and Mrochen (US 2010/0274228 A1).
Regarding claim 1, Brownell discloses a system for femtosecond laser ophthalmic surgery comprising: a suction ring (e.g. 200 [0018]), the suction ring having a bottom surface that contacts an eye, the bottom surface defining a suction ring plane (e.g. 200; [0029]-[0030] suction ring 200 is the first device attached to the eye and inherently has a bottom surface that can be defined as the suction ring plane); a patient interface coupled to the suction ring (e.g. 100 abstract; [0005]; [0007]; [0016]; [0018]; [0029]); a measuring device operable to observe an observed position of the suction ring and generate data relating to the observed position in an x-y plane, the x-y plane being substantially perpendicular to an apex of a cornea of the eye (e.g. Fig 5a/b [0031]-[0033] 22 the computer system utilizes an image processor and image recognition software to track the location/position of features of both the eye and the suction rings. The prior art explicitly show that the observed position is in an x-y plane being substantially perpendicular to an apex of a cornea of an eye as detailed in Fig 5a/b); a camera operable to generate data relating to a pictorial representation of the suction ring and an eye within a detection frame of the camera (e.g. [0016] 20); a processor operable to process data relating to the observed position and data relating to the pictorial representation to create an enhance pictorial representation based on an actual position of the suction ring and the eye (e.g. [0016]; [0022]; [0030]-[0033] 52); and a display operable to receive the enhanced pictorial representation when transmitted from the processor and to present the enhanced representation during femtosecond laser ophthalmic surgery (e.g. [0024] [0030]-[0033] 21). Brownell is silent regarding a suction cone coupled to the patient interface; and the measuring device further operable to observe a tilt angle of the suction ring plane with respect to the x-y plane, the enhanced pictorial representation including an indication of the tilt angle.
However, Campos discloses a laser eye surgery system which includes a suction ring (e.g. [0039]; [0047] Fig 3:72); a patient interface coupled to the suction ring (e.g. [0039]; [0047]; Fig 3:52); a suction cone coupled to the patient interface (e.g. 124); a measuring device operable to observe an observed position of the suction ring and generate data relating to the observed position in an x-y plane, the x-y plane being substantially perpendicular to an apex of a cornea of an eye (e.g. 144 [0067]-[0068] the system incorporates force transducers to know when the patient has moved and the system is no longer stabilized and can detect the amount of vertical force between the interface and the eye of the user. The force differential between the transducers can be used to calculate the magnitude and direction of forces between the patient interface and the patient’s eye in the X, Y, and Z directions. Furthermore, the applicant has disclosed a force transducer as an acceptable measuring device as outlined in the instant specification in [0028]), and wherein the measuring device is located on the patient interface (e.g. [0068] the patient interface comprises at least 3 transducers 144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Campos to swap out the suction ring system of Brownell to incorporate the suction ring system of Campos for the purpose of monitoring movement of the patient and to maintain stabilization (e.g. Campos [0067]).
Additionally, Mrochen discloses a coupling element to the eye such as a suction ring comprising a measuring device further operable to observe a tilt angle of the suction ring plane with respect to the x-y plane (e.g. [0031]-[0032] the suction device may include a measuring means for measuring the position of the eye and/or eye-suction device with respect to the environment/space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Mrochen of comprising a measuring device further operable to observe a tilt angle of the suction ring plane with respect to the x-y plane for the purpose of having proper placement for the suction to avoid compounding errors from initial suction placement (e.g. Brownell [0029]).
The combination of Brownell in view of Campos and Mrochen is silent regarding the enhanced pictorial representation including an indication of the tilt angle. However, modified Brownell does disclose the ability to overlay pertinent information regarding the eye on the image of the eye on the display so that the surgeon can make adjustment to Brownell [0031]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art to add an indication of the tilt angle to the enhanced pictorial representation so that the surgeon can minimize errors.
Regarding claim 2, modified Brownell discloses wherein the suction ring includes markings to aid in detection or observation by the camera (e.g. Brownell: [0030] lines 9-11 the features on the suction ring can be tracked and referenced).
Regarding claim 3, modified Brownell discloses wherein the suction ring contacts a suction cone (e.g. Campos: 124), the suction cone including at least one force transducer (e.g. Campos: 144 [0067]) operable to observe an observed point of contact and generate data relating to the observed point of contact (e.g. Campos: [0067] Fig 8B).
Regarding claim 4, modified Brownell discloses wherein the measuring device is a cable connected or wireless device (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 5, modified Brownell discloses wherein the device comprises a cable-connected gyroscopic sensor, or a wireless gyroscopic sensor and wireless gyroscopic receiver (e.g. Brownell:  [0033]).
Regarding claim 7, modified Brownell discloses wherein the camera comprises an eye-tracking system, the eye tracking system operable to observe an alignment of the suction ring in an x-y plane by stereoscopic detection (e.g. Brownell: [0033] spatial information and tracking of anatomical features on the eye).
Regarding claim 8, modified Brownell discloses wherein the camera comprises an eye tracking system, the eye tracking system operable to observe an alignment of  Brownell:  [0033] spatial information and tracking of anatomical features on the eye).
Regarding claim 9, modified Brownell is silent regarding wherein the camera comprises an autofocus camera. However, one of ordinary skill in the art would utilize an autofocus camera while utilizing this system and performing this method as it is well known in the art to use an autofocus camera.  Therefore, it would have been well known in the art to use this substitution from an ordinary camera for an autofocus camera.
Regarding claim 10, modified Brownell discloses wherein the processor is operable to create and the display is operable to present the enhanced pictorial representation in real time (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 11, modified Brownell discloses wherein the processor is further operable to create and is operable to present the enhanced pictorial representation including a graphic relating to ophthalmic surgery (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 12, modified Brownell discloses wherein the graphic is for a flap (e.g. Brownell: [0030]-[0034]).
Regarding claim 13, modified Brownell discloses wherein the graphic is for an incision (e.g. Brownell: [0030]-[0034] a flap is created through the laser creating incisions in the eye).
Regarding claim 14, modified Brownell discloses wherein the display comprises a screen, a heads-up display, or a combination thereof (e.g. Brownell:  [0024] [0030]-[0032] 21 LCD display).
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell (US 2014/0276677 A1) (as cited on the IDS submitted on 03/15/19) in view of Mrochen (US 2010/0274228 A1).
Regarding claim 15, Brownell discloses a method for docking a suction ring in femtosecond laser ophthalmic surgery, the method comprising: observing, using a measuring device, an observed position of a suction ring in an x-y plane defined with respect to an eye, the x-y plane being substantially perpendicular to an apex of a cornea of an eye (e.g. Fig 5a/b [0031]-[0033] 22 the computer system utilizes an image processor and image recognition software to track the location/position of features of both the eye and the suction rings. The prior art explicitly show that the observed position is in an x-y plane being substantially perpendicular to an apex of a cornea of an eye as detailed in Fig 5a/b); the suction ring having a bottom surface that contacts an eye, the bottom surface defining a suction ring plane (e.g. 200; [0029]-[0030] suction ring 200 is the first device attached to the eye and inherently has a bottom surface that can be defined as the suction ring plane); generating data relating to the observed position of the suction ring using the measuring device, the observed position in the x-y place (e.g. Fig 5a/b [0031]-[0032]); generating data relating to a pictorial representation of the suction ring and an eye within a detection frame of a camera (e.g. [0016] 20); processing the data relating to the observed position of the suction ring and data relating to the pictorial representation to create an enhanced pictorial representation based on an actual position of the suction ring and the eye (e.g. [0016]; [0022]; [0030]-[0032] 52/22); and transmitting the enhanced pictorial representation from the processor to a display that presented the pictorial representation (e.g. [0024] [0030]-[0032] 21). 
However, Mrochen discloses a coupling element to the eye such as a suction ring comprising a measuring device further operable to observe a tilt angle of the suction ring plane with respect to the x-y plane (e.g. [0031]-[0032] the suction device may include a measuring means for measuring the position of the eye and/or eye-suction device with respect to the environment/space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brownell to incorporate the teachings of Mrochen of comprising a measuring device further operable to observe a tilt angle of the suction ring plane with respect to the x-y plane for the purpose of having proper placement for the suction to avoid compounding errors from initial suction placement (e.g. Brownell [0029]).
The combination of Brownell in view of Mrochen is silent regarding the enhanced pictorial representation including an indication of the tilt angle. However, modified Brownell does disclose the ability to overlay pertinent information regarding the eye on the image of the eye on the display so that the surgeon can make adjustment to any error in placement (e.g. Brownell 
Regarding claim 17, modified Brownell discloses wherein creating and transmitting the enhanced pictorial representation is in real time (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 18, modified Brownell discloses wherein transmitting the enhanced pictorial representation from the processor to the display includes transmitting the enhanced pictorial representation with a graphic relating to ophthalmic surgery (e.g. Brownell: [0016]; [0022]; [0030]-[0032] 52/22).
Regarding claim 19, modified Brownell discloses wherein the graphic is for a flap (e.g. Brownell: [0030]-[0034]).
Regarding claim 20, modified Brownell discloses wherein the graphic is for an incision (e.g. Brownell: [0030]-[0034] a flap is created through the laser creating incisions in the eye).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Campos and Mrochen as applied to claim 1 above, and further in view of Gonzalez (US 2014/0128731 A1).
Regarding claim 6, modified Brownell is silent regarding wherein the measuring device comprises an ultrasonic system.
However, Gonzalez discloses a system and method for optical surface identification for laser surgery wherein the measuring device comprises an ultrasonic system (e.g. [0097]; [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Brownell to incorporate the teachings of Gonzalez wherein the measuring device comprises an ultrasonic system .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							March 2, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792